TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 12, 2021



                                     NO. 03-19-00626-CV


        Appellant, Gerard Harrison // Cross-Appellant, Jack D. Maroney, Appellant

                                                v.

         Appellee, Jack D. Maroney // Cross-Appellee, Gerard Harrison, Appellee




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on August 23, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. Each party shall bear their own costs relating to this appeal, both in

this Court and in the court below.